LOGO [g75127img-001.jpg]   

Exhibit 10.23

 

December 18, 2006

 

Dear Matt:

 

This letter confirms the compensation arrangements which Russ Fradin discussed
with you on Monday, December 11, regarding a senior officer position with Hewitt
Associates. We are delighted that you are considering this opportunity.

 

The terms of the compensation arrangement include:

 

•        An annualized base salary of $400,000 on a regular, full-time, exempt
basis with a performance and pay review in December of 2007, and annually
thereafter assuming strong individual performance;

 

•        An annual bonus target equal to 60% of your actual base pay earning for
the fiscal year which ends September 30, 2007. The bonus payout, which is paid
in mid-December, is based on achievement of company and personal goals mutually
agreed to and consistent with those goals set for other senior officers. Actual
payouts can range from 0% to 200% of your target bonus;

 

•        An annual equity grant as defined under our Global Stock Plan
consisting of 10,000 shares of performance-based Hewitt stock and 28,000 stock
options. The payout of the performance-based shares will be based on the
Company’s achievement of fiscal year 2007 earnings per share, operating income,
and revenue goals as established for other senior officers, and can range from
0% to 200% of the target grant amount. These shares would cliff vest 100% as of
September 30, 2009. The stock options would be granted at an exercise price on
or shortly following your hire date and would vest 25% per year beginning on
September 30, 2007 and annually thereafter for an additional 3 years;

 

•        A one-time sign-on equity grant of 10,000 shares of time-based
restricted Hewitt stock. 50% of these shares would vest on the first anniversary
of your hire date and 50% would vest on the second anniversary of your hire
date;

 

•        Participation in our employee comprehensive benefits program and Hewitt
Associates’ Financial Security Plans, including an annual company retirement
contribution, and a company 401(k) match;



--------------------------------------------------------------------------------

  

Mr. Matthew Levin

Page 2

December 18, 2006

 

•        Participation in our Executive Benefits Program consisting of:

 

•   27 days of annual paid time off each calendar year;

 

•   An additional five-week vacation splash, or sabbatical, after five years of
service with Hewitt, and every five years thereafter;

 

•   A retirement restoration plan which provides for the company retirement
contribution and company 401(k) match above any qualified plan limits; and

 

•   A voluntary deferral plan for base pay, annual incentive and/or restoration
plan contributions.

 

Matt, as a senior officer in the Company you would also be subject to stock
ownership guidelines that require you to hold stock equal to 3.5x your base
compensation. You would have five (5) years in which to achieve those levels of
stock ownership.

 

This offer is contingent upon Hewitt receiving completed and satisfactory
background and reference checks which we will start immediately given the
references you provided. A final offer letter will be provided as soon as
possible upon completion of the reference checking.

 

If you have any questions or require any additional information, please call me
or Russ directly. Again, we are excited about the opportunity of you joining
Hewitt Associates.

 

Sincerely,

 

Hewitt Associates LLC

 

Steve King

 

cc:    Mr. Russ Fradin, Hewitt Associates

         Mr. David Wille, Hewitt Associates

         Ms. Kristin Slavish, Hewitt Associates

 

Accepted by: /s/ Matthew Levin

 

Date:                                                      